Citation Nr: 1402650	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  07-16 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a headache disability, to include migraines, to include as due to a service-connected anxiety disorder. 

2. Entitlement to service connection for a disability manifested by fatigue, to include as due to a service-connected anxiety disorder. 

3. Entitlement to service connection for a respiratory disorder, to include as due to a service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.


INTRODUCTION

The Veteran served on active duty from September 1991 to September 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This matter was most recently remanded in September 2013 for further development.  Unfortunately, the requested development has not been completed.  

The Veteran appeared at a Travel Board hearing in August 2009; a transcript is of record.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The record clearly establishes that the Veteran receives relevant private treatment with Victor M. Ortega, M.D., and the Pulmonary Associates of Bay County, as the Veteran has submitted several records of such treatment, most recently in March 2013.  VA has a duty to obtain relevant records of private treatment.  An attempt should be made to obtain all records from this physician following the procedures under 38 C.F.R. § 3.159 (2013).  38 U.S.C.A. § 5103A(b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994).

The Veteran also reported that he continues to receive treatment at the Panama City CBOC.  All outstanding records of ongoing VA treatment should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, in its prior remands, the Board has noted the Veteran's medical history and current diagnoses as established in the evidence of record, which includes migraines and asthma.  In the September 2013 remand, the Board requested a VA examination and opinion supported by a rationale regarding whether the Veteran's current disabilities were etiologically related to his military service or his service-connection anxiety disorder.  In October 2013, a VA examiner stated that there was insufficient evidence to demonstrate current diagnoses of a respiratory disability, migraines/headaches, or a disability manifested by chronic fatigue and so an etiology opinion could not be provided.  Although the examiner was unable to provide current diagnoses, prior treatment records show several such diagnoses.  This opinion is clearly inadequate; therefore, a new VA examination must be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide releases authorizing VA to obtain all records of private treatment, including with Dr. Ortega and the Pulmonary Associates of Bay County, referenced in the virtual file.  If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.  If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

2.  Obtain all outstanding VA medical records and associate them with the claims file or Virtual VA.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

3.  The Veteran should be scheduled for appropriate VA examination(s) with qualified physicians for the purpose of determining the nature, etiology and severity of the Veteran's headaches, fatigue, and breathing difficulties.  The claims file must be made available to the examiner(s) for review in connection with the examination(s).  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner(s) should provide the following opinions:

(i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current headache disability, to include migraines, had its onset in service or is otherwise the result of a disease or injury in service?  In answering this question the examiner should address the Veteran's competent assertions that he has experienced symptoms of headaches during and since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding symptoms since his military service.

To the extent possible, the examiner should also opine whether it is at least as likely as not that the Veteran's headache disability was either (a) proximately caused by or (b) proximately aggravated by his service-connected anxiety disorder.  If the examiner states that the headaches disorder was aggravated by the anxiety disorder, although not directly caused by it, the examiner should indicate the degree of additional impairment caused by the anxiety disorder beyond the natural progress of the disease prior to the impairment, in terms conforming to the rating schedule.

(ii) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current fatigue had its onset in service or is otherwise the result of a disease or injury in service?  In answering this question the examiner should address the Veteran's competent assertions that he has experienced symptoms of fatigue since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding symptoms since his military service.

To the extent possible, the examiner should opine whether it is at least as likely as not that the Veteran's fatigue was either (a) proximately caused by or (b) proximately aggravated by his service-connected anxiety disorder.  If the examiner states that the fatigue was aggravated by the anxiety disorder, although not directly caused by it, the examiner should indicate the degree of additional impairment caused by the anxiety disorder beyond the natural progress of the disease prior to the impairment, in terms conforming to the rating schedule.

(iii) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current breathing difficulty, to include obstructive sleep apnea and asthma, had its onset in service or is otherwise the result of a disease or injury in service?  In answering this question the examiner should address the Veteran's competent assertions that he has experienced symptoms of such disabilities since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his military service.

To the extent possible, the examiner should opine whether it is at least as likely as not that the Veteran's breathing-related disabilities, to include obstructive sleep apnea and asthma, were either (a) proximately caused by or (b) proximately aggravated by his service-connected anxiety disorder.  If the examiner states that the disabilities were aggravated by the anxiety disorder, although not directly caused by it, the examiner should indicate the degree of additional impairment caused by the anxiety disorder beyond the natural progress of the disease prior to the impairment, in terms conforming to the rating schedule.

The examiner should provide a rationale for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  The absence of evidence of treatment for these disabilities in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.  If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

